GRIFFIN, J.
Appellant, Union Planters Bank [“the Bank”], appeals an order modifying a trust and appointing co-successor trustees. The Bank urges that the petition on which the order was based was not properly served upon it and, therefore, the court lacked jurisdiction to enter the order. The trial court denied the Bank’s motion to vacate the order on the stated basis that the Bank had submitted itself to jurisdiction, raised no objection to the order, and did not appeal the order once entered.
We have pored over the papers in the Bank’s appendix and simply cannot tell from what we have been given whether this ruling was erroneous. The petition alleges service was made. The Bank’s brief oddly does not directly address the court’s reasoning that the formal notice was waived. There are no affidavits in the record.
However strong our hunch that the Bank may be correct,1 the burden of demonstrating error is on the appellant, and error has not been demonstrated.
AFFIRMED.
SHARP, W., and MONACO, JJ., concur.

. Our hunch is reinforced by the fact that no appellee filed a brief.